FILED
                           NOT FOR PUBLICATION                                APR 12 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


NORTHWESTERN MUTUAL LIFE                         No. 11-35976
INSURANCE COMPANY,
                                                 D.C. No. 3:08-CV-05394-BHS
              Plaintiff-counter-defendant -
Appellee,
                                                 MEMORANDUM*
  v.

RICHARD L. KOCH,

              Defendant-counter-claimant -
Appellant.


                       Appeal from the U.S. District Court
                        for Western Washington, Tacoma
                   Benjamin H. Settle, District Judge, Presiding

                            Submitted April 10, 2013**
                               Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON and CALLAHAN, Circuit Judges, and COLLINS, District
Judge.***

      Richard L. Koch appeals the district court’s order granting Northwestern

Mutual Life Insurance Company’s Motion to Correct Judgment pursuant to Federal

Rule of Civil Procedure 60(a). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      The district court did not err in correcting its Summary Judgment Order

under Rule 60(a) to clarify that both parties had to return any payments they

received under disability insurance policy no. D942877. Washington law required

Koch to repay any insurance benefits he received under the rescinded policy in

order to return Northwestern to its pre-contract position. See Simonson v. Fendell,

675 P.2d 1218, 1222 (Wash. 1984) (en banc); see also Johnson v. Allstate Ins. Co.,

108 P.3d 1273, 1277 (Wash. 2005) (insurer entitled to reimbursement of all claim

payments made where material concealment and misrepresentation voided policy).

Clarifying that Koch was required to return the benefits he received was a proper

correction to a judgment under Rule 60(a). See Garamendi v. Henin, 683 F.3d
1069, 1079 (9th Cir. 2012) (“Rule 60(a) allows a court to clarify a judgment in

order to correct a failure to memorialize part of its decision, to reflect the necessary


        ***
             The Honorable Raner C. Collins, District Judge for the U.S. District
Court for the District of Arizona, sitting by designation.
                                           2
implications of the original order, to ensure that the court’s purpose is fully

implemented, or to permit enforcement.”) (internal quotation marks omitted).

Because the record “contains nothing suggesting that the corrected judgment[] [is]

in any way inconsistent with the original intent of the court,” id. at 1080, the

court’s Rule 60(a) order served an appropriate clarifying purpose, id. at 1081.

      AFFIRMED.




                                           3